                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ADMIRAL INSURANCE CO.,
on its own behalf and as assignee of Girard
Estate Fee and Girard Estate Leasehold                        CIVIL ACTION
                  Plaintiff,

            v.                                                No. 18-2492

LIBERTY MUTUAL FIRE INSURANCE
CO. AND LIBERTY INSURANCE
CORP.,

                   Defendants.

                                -(\{"ORDER

      AND NOW, this      I °l    day of August 2019, upon consideration of

Defendants' Motion for Summary Judgment (ECF No. 44), Plaintiffs Response

(ECF No. 46), Defendants' Reply (ECF No. 47), and Plaintiffs Sur-Reply (ECF

No. 49), it is hereby ORDERED and DECREED Defendants' Motion for

Summary Judgment (ECF No. 44) is GRANTED.

     The Clerk of Court is directed to close this matter.


                                                   BY THE COURT:




                                                   CHAD F.


                                         1
